Filed 9/2/20 P. v. Quintero CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 THE PEOPLE,                                                  B300920

           Plaintiff and Respondent,                          (Los Angeles County
                                                              Super. Ct. No. TA142993)
           v.

 VALENTIN QUINTERO,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael Shultz and Sean D. Coen, Judges.
Affirmed.
      Marta I. Stanton, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Steven D. Matthews and Rama R. Maline,
Deputy Attorneys General, for Plaintiff and Respondent.
              __________________________________
      Valentin Quintero appeals from a judgment entered after
a jury found him guilty of possession of a firearm by a felon
and two counts of attempted murder. The trial court sentenced
Quintero to 12 years in state prison. He contends the trial court
erred by (1) denying his requests to represent himself (Faretta1
motions) at trial and at the sentencing hearing, (2) instructing
the jury with CALJIC No. 3.04 [compelling another to commit
crime], and (3) imposing assessments and fines at the sentencing
hearing without determining his ability to pay them. We reject
these arguments and affirm the judgment.

                           BACKGROUND
       On April 13, 2017, Quintero drove his girlfriend, Alexiz
Orona, to the home of M.S. M.S. was outside her home with
J.R., a family friend, and the friend’s two-year-old son. M.S. and
her companions were about to leave in a white Honda parked in
M.S.’s driveway when Quintero blocked the driveway with his
car.
       Orona, who was sitting in Quintero’s car, asked M.S. and
J.R., “What’s gonna happen? How are we gonna handle this?”
Orona asked J.R. and M.S. if they wanted to handle the matter
there or go to the alley behind M.S.’s house. J.R. responded
that she did not want anything to happen in the child’s presence.
Orona indicated she did not care that a child was present because
the child was not hers.
       Orona turned and looked at Quintero. Then, she turned
back, looked at the group, and exited the car. Orona pulled out
a handgun and began firing, aiming at J.R. and M.S., who were
about 13 to 14 feet away from her. As the victims attempted to

      1   Faretta v. California (1975) 422 U.S. 806 (Faretta).




                                   2
move to safety, Quintero yelled, “Finish her, finish them.” Orona
fired another gunshot. No one was struck by gunfire.
       The following day, on August 14, 2017, Quintero and
Orona were in a car with an acquaintance when a white Honda
or Toyota pulled up. Orona said to Quintero, “Maybe that is the
car.” Quintero responded, “Shoot, mama, shoot.” Orona pulled
out a handgun and fired at the people in the white car. They
fired back, and Orona was shot and killed.
       Quintero testified at trial and presented an alibi for
April 13, 2017, the date of the shooting at M.S.’s house. The
prosecution presented rebuttal evidence, including cell tower
evidence for Quintero’s cell phone, challenging his alibi defense.
       The jury found Quintero guilty of the attempted murders
of M.S. and J.R. (Pen Code,2 §§ 664 & 187, subd. (a)) and of being
a felon in possession of a firearm (§ 29800, subd. (a)(1)).3 The
jury found true special allegations that, in the commission of the
attempted murders, a principal personally used and personally
and intentionally discharged a firearm. (§ 12022.53, subds. (b),
(c) & (e)(1).) The jury found not true allegations that the shooting
was for the benefit of, in association with, or at the direction of a
criminal street gang.
       The trial court sentenced Quintero to 12 years in state
prison: the upper term of 9 years for attempted murder, plus
2 years 4 months for the other attempted murder (one-third the
middle term of 7 years), plus 8 months for possession of a firearm

      2 Unless otherwise indicated, further statutory references
are to the Penal Code.
      3The People had also charged Quintero with the murder
of Orona and shooting at an occupied vehicle. The prosecution
dismissed these charges prior to trial.




                                 3
by a felon (one-third the middle term of 2 years).4 The court also
imposed certain fines and assessments.

                         DISCUSSION
I.    Denial of Faretta Motions
      Quintero contends the trial court erred in denying Faretta
motions he made on January 22, 2019, just before trial was
scheduled to start, and on June 14, 2019, a little over a month
before the sentencing hearing. We reject the contentions.

      A.    Proceedings Below
            1.    January 22, 2019
        On Tuesday, January 22, 2019, Quintero made his first
Faretta motion. Just prior to Quintero making the motion, both
sides had announced they were ready for trial. After hearing
and considering counsels’ scheduling issues, the trial court
(Judge Michael Shultz) set a hearing for Thursday, January 24,
2019, two days later, to discuss if counsel for Quintero’s
codefendant was going to be engaged in trial in another matter
or if trial in the present matter could go forward. Immediately
after the discussion regarding scheduling, defense counsel
informed the court that Quintero wanted to represent himself.
A conversation between the trial court and Quintero ensued.
        The court inquired if Quintero would be ready to go to
trial in two days—on Thursday, January 24, 2019—if the court
granted the Faretta motion. Quintero stated he would not be

      4 Because the jury rejected the gang enhancement
allegations, the jury’s firearm findings under section 12022.53
had no effect on Quintero’s sentence. (See § 12022.53,
subd. (e)(1)(A).)




                                4
ready. The court asked how much time he would need in order
to get ready, and Quintero responded, “More than a month.” The
court denied the Faretta motion as untimely, explaining that
Quintero made the motion “on the verge of trial” in a case that
was filed in April 2017. The court added: “The case is extremely
old. The late request at this point to represent himself is one
that the court believes is dilatory, given the untimely nature and
his own acknowledgement that he would need a continuance.”
The court informed Quintero that he could renew his Faretta
motion in two days, at the hearing on January 24, 2019, because
“the status of the case may change by virtue of [codefendant’s
counsel’s] calendaring schedule.” The court suggested to
Quintero’s counsel that he provide Quintero with a Faretta
waiver form “so he [Quintero] has it ready to go on Thursday,
depending upon what happens.” Counsel agreed.

              2.    January 24, 2019
       On the morning of January 24, 2019, Quintero refused to
leave jail to come to court. The court issued an extraction order
to compel his appearance and Quintero arrived in court after
4:00 p.m. His counsel, who had been there in the morning, had
since left, and Quintero’s codefendant’s counsel stood in for him.
       Codefendant’s counsel explained that Quintero was
“withdrawing his request to represent himself” but wanted to
make a Marsden5 motion. After reviewing with Quintero what
had occurred on January 22, 2019 (as summarized above),
including the court’s statement that Quintero could renew his
Faretta motion at the present hearing, the trial court asked


      5   People v. Marsden (1970) 2 Cal.3d 118 (Marsden).




                                  5
Quintero, “Are you withdrawing your request to represent
yourself?” Quintero responded, “Yes, Your Honor.” The court
explained to Quintero that the court could not conduct a Marsden
hearing because Quintero’s counsel was not present, and counsel
was not present because Quintero had “refused to come to court.”
The court continued Quintero’s Marsden motion to the next court
date, February 4, 2019. On that date, the court heard and denied
the Marsden motion.

           3.    February 6, 2019
       At the outset of the February 6, 2019 hearing, Quintero’s
counsel informed the trial court that Quintero wanted “to
exercise his Faretta rights.” (Italics added.) The court reviewed
the history of the proceedings on Quintero’s January 22, 2019
Faretta motion, including that Quintero withdrew the motion
at the hearing on February 4, 2019. Quintero confirmed that he
wanted to represent himself at trial. Commenting that this was
“a pretty complicated case,” the court asked Quintero if he was
ready to start trial that day. Quintero responded that he needed
a “couple weeks” to figure out when he would be ready for trial.
When pressed further by the court, Quintero conceded that even
after a couple weeks, he might not know when he would be ready.
Quintero’s counsel and the prosecutor stated they were ready for
trial that day.
       The trial court denied Quintero’s Faretta motion as
untimely, stating: “ The defendant has had numerous
opportunities to assert his right to self-representation. And
he’s only made one. And that was withdrawn within 48 hours
of making it.” Quintero responded that the court was “being
unfair” and added that this was “a confusing case” and he
“need[ed] the information.” The court agreed with Quintero that




                                6
the case was confusing and explained that that was one of the
reasons the court denied the Faretta motion. Quintero informed
the court that he made this latest request to represent himself
because the court denied his Marsden motion. The court
commented: “That’s another good reason to deny your request to
go pro[.] per[.] because there’s an aspect of it that is equivocal.
[¶] Clearly, there’s evidence of your equivocality because you
made the request and then withdrew it back in the end of
January. So your request is denied.” Quintero stated, “I refuse
to work with him [counsel].” The court transferred the case to
another courtroom for jury selection.
       Quintero engaged in disruptive and uncooperative behavior
as he continued to attempt to persuade the trial court to allow
him to represent himself. He refused to change out of his jail
clothes, allow the deputy to remove his handcuffs, or discuss
whether he stipulated to the fact of a prior felony, explaining
he would not cooperate so long as he was represented by his
appointed attorney. Later the same day, in front of the panel
that had been brought in for jury selection, Quintero stated
twice that he would “not go[ ] further with this attorney,” refused
the court’s and the bailiff ’s request that he sit down, and was
escorted out of the courtroom. Later, outside the presence of the
venire, the court inquired if Quintero wanted to be present for
jury selection. Quintero responded that he would stay only if he
could represent himself, and when the court denied his request,
he left the courtroom voluntarily, and jury selection resumed.

            4.    February 7 through May 31, 2019
      On February 7, 2019, court and counsel were engaged in
the second day of jury selection. The prosecutor informed the
court that the People had located the family friend of M.S. who




                                 7
had been present during the April 13, 2017 shooting incident.
Defense counsel stated that he needed time to interview the
witness and conduct further investigation and, on that basis,
requested the court declare a mistrial. The court attempted to
elicit from Quintero whether he understood his counsel’s request
and whether he wanted his counsel “to present evidence to help”
him. Quintero told the court, “[Y]ou can do what you all want.
You’ve done it so far,” and stated that he did not “want to be
represented.”
        A discussion among the court and counsel about Quintero’s
recent courtroom behavior ensued. After the court summarized
the disruptive conduct that took place the preceding day, the
prosecutor requested that the record reflect that Quintero had
refused to come to court that morning (February 7), which
necessitated an extraction order to compel his presence. The
court agreed and noted that Quintero “has refused to come to
court in the past and that there have been several extraction
orders granted by other judges.” The court ultimately granted
the defense request for a mistrial and set a new trial date.
        At a pretrial conference on March 18, 2019, Quintero
renewed his request to represent himself. The court denied
the request, explaining that Quintero’s disruptive behavior
had demonstrated that he could not “comply with the court
proceedings when the court addressed” him.
        At a pretrial hearing on April 2, 2019, Quintero made
a Marsden motion, which the court denied. Quintero then made
another Faretta motion, which the court denied based on his prior
“behavior in court and failure to follow court instructions.”
        On April 18, 2019, Quintero stated that he “want[ed] to
exercise [his] Faretta rights.” (Italics added.) The court denied




                               8
the request based on his “behavior,” his prior “outburst,” and his
failure to follow court protocol and rules. Quintero made similar
requests on May 21, May 29, and May 31, 2019, which the court
denied for the same reasons.
      Jury selection began on May 31, 2019, and trial began on
June 5, 2019.

            5.    June 14, 2019
       The jury returned its verdicts on June 14, 2019. The same
day, during a discussion between the trial court (Judge Sean D.
Coen) and counsel regarding a date for the sentencing hearing,
Quintero made a Faretta motion. The following exchange
occurred between the court and Quintero:
       “[The Court:] Now, sir, you are asking to represent yourself
in this matter?
       “[Quintero:] Yes, Your Honor, so I can work on my retrial
motion.
       “[The Court:] Okay. Do you wish to be heard any further
in regards to that?
       “[Quintero:] No, Your Honor.
       “[The Court:] Again, sir, I’m going to deny that request
at this time based upon, again, the history in this matter, the
disruptive behavior, et cetera, although I would compliment
you that you have done excellently here; and I appreciate that.
       “[Quintero:] All right.”
       The trial court set the sentencing hearing for August 20,
2019.




                                 9
      B.    Legal Standards and Analysis
            1.    Denial of pretrial Faretta motion on
                  January 22, 2019
       A criminal defendant generally “has a constitutional
right to proceed without counsel when he voluntarily and
intelligently elects to do so.” (Faretta, supra, 422 U.S. at p. 807,
italics omitted.) Ordinarily, a “trial court must grant a
defendant’s request for self-representation if three conditions
are met. First, the defendant must be mentally competent,
and must make his request knowingly and intelligently, having
been apprised of the dangers of self-representation. [Citations.]
Second, he must make his request unequivocally. [Citations.]
Third, he must make his request within a reasonable time before
trial.” (People v. Welch (1999) 20 Cal.4th 701, 729 (Welch).)
       Quintero contends his January 22, 2019 Faretta motion
was timely, and the trial court erred in denying it as untimely.
As set forth above, Quintero does not challenge on appeal the
denials of any of his other Faretta requests, except his June 14,
2019 request to represent himself at the sentencing hearing,
which we address below.
       “[I]n order to invoke the constitutionally mandated
unconditional right of self-representation a defendant in a
criminal trial should make an unequivocal assertion of that
right within a reasonable time prior to the commencement of
trial.” (People v. Windham (1977) 19 Cal.3d 121, 127–128.) A
“defendant should not be allowed to misuse the Faretta mandate
as a means to unjustifiably delay a scheduled trial or to obstruct
the orderly administration of justice. For example, a defendant
should not be permitted to wait until the day preceding trial
before he moves to represent himself and requests a continuance




                                 10
in order to prepare for trial without some showing of reasonable
cause for the lateness of the request. In such a case the motion
for self-representation is addressed to the sound discretion of
the trial court which should consider relevant factors such as
whether or not defense counsel has himself indicated that he
is not ready for trial and needs further time for preparation.”
(Id. at p. 128, fn. 5.)
       We conclude the trial court (Judge Shultz) did not err in
denying Quintero’s January 22, 2019 Faretta motion as untimely.
The preliminary hearing was held, and the information filed,
in May 2018. Quintero did not make a Faretta request until
January 22, 2019, the eve of trial. On that date, both sides
announced they were ready for trial. The court planned to send
the matter out for trial on the next court date, January 24, 2019,
so long as counsels’ schedules permitted. (See People v. Frierson
(1991) 53 Cal.3d 730, 742 (Frierson) [a Faretta motion made
on September 29, 1986, when trial was scheduled for October 1,
1986, was made on the “eve of trial” and was untimely]; People v.
Clark (1992) 3 Cal.4th 41, 99–100 [Faretta motion made while
the case was being “continued on a day-to-day basis in the
expectation that the motions would be concluded and jury
selection set to begin at any time” was untimely, as it was made
“in effect [on] the eve of trial”], abrogated on other grounds in
People v. Edwards (2013) 57 Cal.4th 658, 704–705.)
       In support of his claim that his January 22, 2019 Faretta
motion was timely, Quintero cites People v. Halvorsen (2007)
42 Cal.4th 379, a case that is readily distinguishable. There,
the defendant made his Faretta motion seven months before jury
selection in the penalty phase of a capital retrial—not on the eve




                               11
of trial—and our Supreme Court concluded the motion was
timely. (Id. at p. 434.)
       Because Quintero did not make his Faretta motion in
a timely manner, the motion was “addressed to the sound
discretion of the trial court.” (Frierson, supra, 53 Cal.3d at
p. 742.) In exercising such discretion, a trial court “should
consider such factors such as the ‘ “quality of counsel’s
representation of the defendant, the defendant’s prior proclivity
to substitute counsel, the reasons for the request, the length
and stage of the proceedings, and the disruption or delay which
might reasonably be expected to follow the granting of such a
motion.” ’ ” (Ibid.)
       The trial court did not err in denying Quintero’s untimely
Faretta motion, made on the eve of trial. Quintero expressed
no reason for his delay in bringing the motion. Quintero’s
counsel was ready for trial; Quintero was not, and he needed
a continuance to prepare. This is not a simple case. It is a
multi-count attempted murder case. The trial court did not
abuse its discretion in declining to relieve counsel and allow
Quintero to represent himself at this late stage in the
proceedings.

            2.    Denial of June 14, 2019 Faretta motion
                  before sentencing hearing
       As set forth above, on June 14, 2019, the date the
verdicts were read, Quintero made a motion to represent himself
at the sentencing hearing, which was scheduled for August 20,
2019. The trial court (Judge Coen) did not deny the request
as untimely. A request for self-representation is timely when
it is made after the verdict is returned and a reasonable time
before the sentencing hearing commences. (People v. Miller




                                12
(2007) 153 Cal.App.4th 1015, 1024.) Instead, the court denied
the motion based on Quintero’s history of disruptive courtroom
behavior before other judges during pretrial proceedings.
       “The right of self-representation is not a license to abuse
the dignity of the courtroom.” (Faretta, supra, 422 U.S. at p. 834,
fn. 46.) Thus, the court may deny a defendant the right to
represent himself or herself if the defendant “is disruptive in
the courtroom” (People v. Lynch (2010) 50 Cal.4th 693, 721–722),
or “is not ‘able and willing to abide by rules of procedure and
courtroom protocol’ ” (People v. Rudd (1998) 63 Cal.App.4th
620, 632, quoting McKaskle v. Wiggins (1984) 465 U.S. 168,
173; accord, People v. Watts (2009) 173 Cal.App.4th 621, 630).
       A trial court “possesses much discretion” in deciding
whether to deny a defendant’s motion for self-representation
based on the defendant’s behavior. (Welch, supra, 20 Cal.4th
at p. 735.) On review, we “accord due deference to the trial
court’s assessment of the defendant’s motives and sincerity
as well as the nature and context of his misconduct” (People v.
Carson (2005) 35 Cal.4th 1, 12 (Carson)), and will not reverse
the court’s order unless there is “ ‘a strong showing of clear
abuse’ ” of discretion (Welch, supra, 20 Cal.4th at p. 735).
“ ‘As with all actions by a trial court within the exercise of its
discretion, as long as there exists “a reasonable or even fairly
debatable justification, under the law, for the action taken, such
action will not be here set aside, even if, as a question of first
impression, we might feel inclined to take a different view from
that of the court below as to the propriety of its action.” ’ ”
(People v. Crandell (1988) 46 Cal.3d 833, 863, overruled on other
grounds in People v. Crayton (2002) 28 Cal.4th 346, 364–365.)




                                13
       Quintero has failed to show that the court abused its
discretion in denying his June 14, 2019 Faretta motion. He
points to the fact that he did not engage in any disruptive
behavior during the nine-day period between the start of trial
on June 5, 2019 and its conclusion on June 14, 2019. Indeed,
the court expressly complimented Quintero on his “excellent[ ]”
behavior during the trial. In evaluating Quintero’s motion,
however, the court was not limited to considering the nine days
preceding Quintero’s motion; it could consider “the totality of
the circumstances” (Carson, supra, 35 Cal.4th at p. 12), including
Quintero’s “antecedent misconduct.” (Id. at p. 11.)
       The court expressly based its decision on Quintero’s
“history in this matter [and his] disruptive behavior.” That
history and disruptive behavior includes Quintero’s multiple
refusals to come to court—necessitating extraction orders and
delaying court proceedings—his insistence that he would not
cooperate with appointed counsel after the court denied his
untimely Faretta motion, his “outburst” in the presence of
prospective jurors that he “would not go further with this
attorney,” his refusals to abide by the court’s direction to sit down
at counsel table or cooperate with bailiffs, his voluntary absence
from the courtroom during jury selection, and his refusal to
engage with the court when asked about his counsel’s request for
additional time to conduct discovery. Such conduct was dilatory,
obstructionist, and disruptive of the court’s proceedings. Based
on the totality of the circumstances—and notwithstanding his
good behavior during trial—the court did not abuse its discretion
in denying Quintero’s June 14, 2019 Faretta motion.




                                 14
II.   Use of Jury Instruction CALJIC No. 3.04
       Quintero contends the trial court (Judge Coen) erred in
instructing the jury with CALJIC No. 3.04 [compelling another to
commit crime], which states: “A person who, by threat, menace,
command or coercion, compels another to commit any crime is
guilty of that crime.”
       Quintero’s counsel objected below to the use of this
instruction, arguing: “We have no evidence in this case of
anybody compelling anybody to do anything. We certainly have
evidence that Mr. Quintero may have encouraged . . . Ms. Orona
to shoot[.] [T]he words that were given on the Saturday on the
first event . . . ‘Finish them, finish them[,]’ [t]hat has nothing
to do with forcing somebody to commit a crime. And then on
the next day, it was [‘]shoot, baby, shoot.[’] But again, no threat
involved, no compulsion involved, no command involved, but an
encouragement. And so . . . I think this [instruction] is clearly
about somebody who forces someone to do another crime against
their will. And that doesn’t exist on the evidence that we have
before the court.”
       After hearing argument from the prosecutor and additional
argument from Quintero’s counsel, the trial court rejected
Quintero’s arguments, finding substantial evidence warranted
use of the instruction. The court explained it was only
considering the statement Quintero made during the charged
offenses (“[f]inish her, finish them”) and not the statement he
made during the shooting the following day (“[s]hoot, mama,
shoot”).
       On appeal, Quintero again argues CALJIC No. 3.04 is
inapplicable to the facts of this case, and the trial court erred in
giving the instruction. “It is error to give an instruction which,




                                15
while correctly stating a principle of law, has no application to
the facts of the case.” (People v. Guiton (1993) 4 Cal.4th 1116,
1129; People v. Johnson (2016) 243 Cal.App.4th 1247, 1271.)
       Substantial evidence in the record demonstrates that
CALJIC No. 3.04 is applicable to the facts of this case. Quintero
drove Orona to the scene. Orona turned to look at Quintero
before she exited Quintero’s car, pulled out a handgun, and
fired shots at M.S. and J.R. As M.S. and J.R. attempted to
move to safety, Quintero told Orona, “Finish her, finish them.”
Thereafter, Orona fired another shot at M.S. and J.R. Based on
this evidence, it was for the jury to determine whether Quintero
issued a command which compelled Orona to attempt to murder
M.S. and J.R. There was no instructional error here.

III.   Court’s Failure to Determine Quintero’s Ability to
       Pay Fines and Assessments
       In sentencing Quintero, the court imposed a court
facilities assessment in the amount of $90 (Gov. Code, § 70373),
a $120 court operations assessment (§ 1465.8), and a restitution
fine of $300 (§ 1202.4, subd. (b)(1)). The court also imposed
and stayed a $300 parole revocation fine (§ 1202.45). Quintero
contends that the court erred by imposing these assessments and
fines without first determining his ability to pay them. He relies
on People v. Dueñas (2019) 30 Cal.App.5th 1157, which held that
imposing fines, fees, and assessments on a defendant who is
unable to pay them violates the defendant’s constitutional right
to due process.6

       6 Our state Supreme Court is currently considering
whether trial courts must determine a criminal defendant’s
ability to pay fines and assessments before imposing them.
(People v. Kopp (2019) 38 Cal.App.5th 47, review granted on




                                16
       Quintero did not assert this argument below or object to
the imposition of the challenged assessments and fines. The
People assert that he has therefore forfeited the argument on
appeal. Quintero argues that the general forfeiture rule should
not apply here because objecting would have been futile prior
to Dueñas, which, he asserts, “represents a dramatic and
unforeseen change in the law, excusing trial counsel’s failure to
object at sentencing.” Courts of Appeal are currently divided on
the question whether a defendant has forfeited an argument
based on Dueñas by failing to raise it at a sentencing hearing
that took place before Dueñas was decided. (Compare People v.
Frandsen (2019) 33 Cal.App.5th 1126, 1153–1155 [defendant
forfeited issue by failing to raise below even though Dueñas
had not then been decided] with People v. Johnson (2019)
35 Cal.App.5th 134, 138 [the Dueñas holding was not reasonably
foreseeable and asserting the argument prior to that decision
would have been futile].) Even if we agreed with those decisions
that hold that a Dueñas argument would have been futile before
that decision was announced, Quintero’s argument fails because
Dueñas was decided in January 2019—seven months before
Quintero’s sentencing hearing.
       Even if we assume that Quintero’s Dueñas argument
has been preserved for appeal, we would reject it for the reasons
we expressed in People v. Caceres (2019) 39 Cal.App.5th 917.
In that case, we declined to apply Dueñas’s “broad holding
requiring trial courts in all cases to determine a defendant’s
ability to pay before imposing court assessments or restitution


specified issues Nov. 13, 2019, S257844; Supreme Ct. Minutes,
Nov. 13, 2019, p. 1622.)




                               17
fines.” (Id. at p. 928.) We explained that we did “need not
decide whether Dueñas was correctly decided as applied
to its facts, because it is evident that those facts, as Dueñas
characterizes them,” were not present in Caceres. (Ibid.) In
Dueñas, the defendant, an unemployed, homeless mother with
cerebral palsy “lost her driver’s license because she was too
poor to pay her juvenile citations, then continued to offend
because the aggregating criminal conviction assessments and
fines prevented her from recovering her license. The Dueñas
court,” we observed, “described this as ‘cascading consequences’
stemming from ‘a series of criminal proceedings driven by,
and contributing to, [a defendant’s] poverty.’ ” (Id. at p. 928.)
        In Caceres, by contrast, the defendant had committed
the offense of making criminal threats, which, “on its face is
not a crime either ‘driven by’ poverty or likely to ‘contribut[e]
to’ that poverty such that an offender is trapped in a ‘cycle of
repeated violations and escalating debt.’ [Citation.] A person
may avoid making criminal threats regardless of his or her
financial circumstances, and the imposition of $370 in fees and
fines will not impede [the defendant’s] ability to avoid making
criminal threats in the future.” (Caceres, supra, 39 Cal.App.5th
at pp. 928–929.) We thus concluded that Dueñas’s rationale
did not apply to the facts in Caceres and, therefore, the trial
court did not violate the defendant’s “due process rights by
imposing the assessments and restitution fine without first
ascertaining his ability to pay them.” (Caceres, supra,
39 Cal.App.5th at p. 929.)
        The same rationale applies here. A person may avoid the
crimes Quintero committed—attempted murder and unlawful
possession of firearms—“regardless of his or her financial




                                18
circumstances,” and the imposition of the fines and
assessments in this case will not impede Quintero’s ability
to avoid committing such crimes in the future. (See Caceres,
supra, 39 Cal.App.5th at pp. 928–929.) We therefore reject
his challenge to the imposition of fines and assessments.

                        DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED




                                    ROTHSCHILD, P. J.

I concur:




            SINANIAN, J.*




      *
      Judge of the Superior Court, assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.




                               19
CHANEY, J., Concurring and Dissenting
       I would vacate Quintero’s sentence and remand the matter
for resentencing based on the trial court’s abuse of discretion in
denying Quintero’s request to represent himself at the sentencing
hearing (a Faretta1motion). I would affirm the judgment in all
other respects.
       A defendant in a criminal trial possesses a “constitutionally
mandated unconditional right to self-representation” when he or
she satisfies certain conditions. (People v. Windham (1977) 19
Cal.3d 121, 127-128.) “First, the defendant must be mentally
competent, and must make his request knowingly and
intelligently, having been apprised of the dangers of self-
representation. [Citations.] Second, he must make his request
unequivocally. [Citations.] Third, he must make his request
within a reasonable time before trial.” (People v. Welch (1999) 20
Cal.4th 701, 729.) A request for self-representation is timely
when it is made after the verdict is returned and a reasonable
time before the sentencing hearing commences. (People v. Miller
(2007) 153 Cal.App.4th 1015, 1024.)
       Quintero satisfied these conditions. His June 14, 2019
request to represent himself at the sentencing hearing was timely
in that he made it the day the jury returned the verdicts, and
more than a month before the August 20, 2019 sentencing
hearing. The request was unequivocal; this was Quintero’s ninth
request to represent himself in five months.2 No one disputed

      1   Faretta v. California (1975) 422 U.S. 806 (Faretta).
      2The trial court properly denied as untimely Quintero’s
January 22, 2019 request to represent himself at trial. Quintero
made the request on the “eve of trial,” two days before the court
planned to send the matter out for trial. (See People v. Frierson
Quintero’s mental competence or that his numerous requests for
self-representation were knowing and intelligent.
       In denying the June 14, 2019 Faretta motion, the trial court
did not question whether Quintero satisfied the above-mentioned
conditions for exercise of his constitutional right to self-
representation. Instead, the court denied the motion based on
Quintero’s “history” of “disruptive behavior” before other judges
during pretrial proceedings. The entirety of the trial court’s
inquiry on the June 14, 2019 Faretta motion is as follows:
       “[The court:] Now, sir, you are asking to represent yourself
in this matter?
       “[Quintero:] Yes, Your Honor, so I can work on my retrial
motion.
       “[The court:] Okay. Do you wish to be heard any further in
regards to that?
       “[Quintero:] No, Your Honor.
       “[The court:] Again, sir, I’m going to deny that request at
this time based upon, again, the history in this matter, the
disruptive behavior, et cetera, although I would compliment you
that you have done excellently here; and I appreciate that.
       “[Quintero:] All right.”
       A trial court may deny the constitutional right to self-
representation in a criminal case where the defendant is unable
or unwilling “ ‘to abide by rules of procedure and courtroom
protocol.’ ” (People v. Rudd (1998) 63 Cal.App.4th 620, 631-632.)
I recognize the trial court “possesses much discretion” in deciding
whether to deny a defendant’s motion for self-representation

(1991) 53 Cal.3d 730, 742 [a Faretta motion made on September
29, 1986, when trial was scheduled for October 1, 1986, was made
on the “eve of trial” and was untimely].)




                                2
based on the defendant’s “disruptive behavior.” (People v. Welch,
supra, 20 Cal.4th at p. 735.) But the exercise of that discretion
requires the trial court to “undertake the task of deciding
whether a defendant is and will remain so disruptive,
obstreperous, disobedient, disrespectful or obstructionist in his or
her actions or words as to preclude the exercise of the right to
self-representation.” (Ibid., italics added.) The record does not
support a conclusion that Quintero’s behavior would interfere
with the exercise of his constitutional right to self-representation
at the sentencing hearing.
       Quintero demonstrated his ability and willingness to abide
by rules of procedure and courtroom protocol. The judge who
denied the June 14, 2019 Faretta motion “compliment[ed]”
Quintero on his “excellent[]” behavior in the judge’s courtroom.
The judge did not witness any incidents of misbehavior by
Quintero during the time Quintero was before the judge (from
jury selection on May 31, 2019 through the reading of the
verdicts on June 14, 2019, and Quintero’s Faretta motion
immediately thereafter). Quintero’s conduct consistently
conformed to courtroom norms during this period.
       In the same way that “mental health can be fluid” and a
defendant’s competency can “change over time” (People v.
Johnson (2018) 21 Cal.App.5th 267, 277), so too a defendant’s
behavior. Quintero’s pretrial disruptive conduct was not a valid
basis for denying him the constitutional right to represent
himself at the sentencing hearing unless there was reason to
conclude his future behavior would preclude the exercise of his
constitutional right to self-representation. In denying the June
14, 2019 Faretta motion, the trial court made a cursory reference
to Quintero’s history of disruptive behavior—conduct that




                                 3
occurred in other courtrooms outside the presence of the judge
ruling on the motion—but the court engaged in no inquiry to
ascertain if there was any reason to conclude Quintero would
engage in future disruptive conduct or noncompliance with rules
of procedure or courtroom protocol. The record reveals no basis
for such a conclusion. Pure speculation is not a sufficient basis
for denial of a constitutional right.
      For these reasons, I conclude the trial court abused its
discretion in denying Quintero’s June 14, 2019 Faretta motion. I
would vacate Quintero’s sentence and remand the matter for
Quintero to have an opportunity to exercise his right to self-
representation at a resentencing hearing.3




            CHANEY, J.




      3Quintero’s trial counsel did not file a sentencing
memorandum or present any argument on Quintero’s behalf at
the sentencing hearing.




                                4